Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 10, 2022, has been entered.
 
Status of Claims
Claims 1 and 4-31 were previously pending and subject to a Final Office Action having a notification date of July 20, 2022 (“Final Office Action”).  Following the Final Office Action, Applicant filed an amendment on October 10, 2022 (the “Amendment”), amending claims 4-7, 11, 14-18, 20-24, 26-28, and 31; canceling claims 1, 8-10, 12, 13, 19, and 25; and adding new claims 32-37; which resulted in an Advisory Action dated October 21, 2022 (“Advisory Action”), indicating non-entry of the Amendment.  Applicant then filed the RCE requesting entry of the Amendment.  The present non-final Office Action addresses pending claims 4-7, 11, 14-18, 20-24, and 26-37 in the Amendment





	
Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 103 set forth in the non-final Office Action have been fully considered and are persuasive. These rejections have therefore been withdrawn.  However, new claim rejections under 35 USC 103 as necessitated by the Amendment are set forth herein.  
Also, while certain of the dependent claims are no longer rejected under 35 USC 101, the remaining claims continue to be rejected under 35 USC 101 as set forth herein.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
Dependent claims 26, 35, and 37:
When currently pending claims 26, 35, and 37 are considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, and as supported by relevant case law), the claims are patent eligible under 35 USC 101.
Specifically, the “additional limitations” of these claims (including, inter alia, the disease/condition being diabetes and the co-therapy being metformin and CBT, the disease/condition being opiate dependency and the co-therapy being morphine and an α2 agonist, the disease/condition being hypertension and the co-therapy being amlodipine and CBT, etc.) together with the limitations directed to the at least one abstract idea (including, inter alia, selecting a co-therapy to treat a disease/condition; establishing a desired patient endpoint, producing a regimen, administering the regimen, etc. from the independent claims), when viewed as a whole, integrate the at least one abstract idea into a practical application of the at least one abstract idea by applying or using the recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  MPEP 2106.04(d)(2).  Specifically, the treatments/prophylaxes in the additional limitations are particular, the additional limitations have more than a nominal/insignificant relationship to the judicial exception, and the additional limitations are not merely extra-solution activity or field of use.  Id.

Claims 4-7, 11, 14-18, 20-24, and 27-34 and 36:
On page 11 of the Amendment, Applicant takes the position that independent claims 20, 34, and 36 are all patent eligible because they recite administering the co-therapy to the patient according to the regimen including using a patient electronic device to administer one or more non-pharmacological therapies.  The Examiner disagrees because administering the co-therapy to the patient according to the regimen including administering one or more non-pharmacological therapies relates to managing relations between people (e.g., medical professionals and their patients) and thus amounts to “certain methods of organizing human activity”).  Furthermore, use of the patient electronic device to administer the one or more non-pharmacological therapies amounts to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Accordingly, claims 4-7, 11, 14-18, 20-24, 27-34 and 36 are rejected under 35 USC 101.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
Applicant’s arguments are moot in view of the new grounds of rejection set forth herein as necessitated by the Amendment.
Claim Objections
Claims 20 and 26 are objected to because of the following informalities:
In claim 20, the fourth to last line, “hypothyroidism.” should be changed to --hypothyroidism;--.
In claim 26, line 11, it appears that “agonis” should be changed to --agonist--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the one or more patient-centred outcomes" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is rejected for depending from rejected claim 16 and claims 29 and 30 are rejected for depending from rejected claim 28.
Regarding claim 26, it is unclear whether one or more of or all of a)-d) are required.  For purposes of examination, the Examiner will assume that one or more of a)-d) are required.
Claims 27 and 28 are respectively identical to claims 14 and 15 thus resulting in the same subject matter being claimed twice.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-7, 11, 14-18, 20-24, and 27-34, and 36 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
As claims 4-7, 11, 14-18, 20-24, and 27-34, and 36 are directed to a method (i.e., a process), the claims are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 20 includes limitations that recite at least one abstract idea.  Specifically, independent claim 20 recites:
A method for treating a patient suffering from a disease or condition, the method comprising the steps of: 
a) selecting a co-therapy suitable to treat the disease or condition; 
b) establishing a desired patient endpoint; 
c) identifying the patient position relative to the desired patient endpoint; 
d) generating or modifying a dataset relating to the patient, based on one or more patient-related measurements; 
e) processing the dataset, the patient position and the desired patient endpoint to produce a regimen for the co-therapy; 
f) receiving additional patient-related information; 
g) calculating whether an elapsed time associated with the additional patient-related information exceeds a threshold value relating to a timeframe for the patient to respond to the co- therapy; 
in the affirmative: 
h) updating the dataset relating to the patient based on the additional patient-related information; 
i) processing the updated dataset, the patient position and the desired patient endpoint to generate an updated regimen for the co-therapy; and 
in the negative: 
j) updating the dataset relating to the patient based on the additional patient-related information; and 
the method further comprising: 
k) administering the co-therapy to the patient according to the regimen, wherein the disease or condition is selected from the group consisting of pre-diabetes; diabetes; obesity; polycystic ovary syndrome; osteoporosis; thyroid disease; hair loss; hormone replacement therapy; and endocrine dysfunctions, including growth hormone deficiency and hypothyroidism. wherein the co-therapy comprises a pharmacological therapy and one or more non- pharmacological therapies, and wherein a patient electronic device administers the one or more non-pharmacological therapies.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because they are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  For instance, a medical professional could practically in their mind (e.g., with pen and paper) at the currently claimed high level of generality select a co-therapy to treat a disease/condition (e.g., drug X and drug Y); establish a desired patient endpoint (e.g., target BG or blood pressure levels), identify the patient position relative to the desired patient endpoint (e.g., current BG or blood pressure levels); generate or modify a dataset relating to the patient, based on one or more patient-related measurements (e.g., add/update data); process (e.g., think about) the dataset, the patient position and the desired patient endpoint to produce a regimen for the co-therapy (e.g., 30mg of drug X and 100mg of drug Y); calculate whether an elapsed time associated with the additional patient-related information exceeds a threshold value relating to a timeframe for the patient to respond to the co- therapy (e.g., comparing numbers); in the affirmative: update the dataset relating to the patient based on the additional patient-related information (e.g., add/update data); process (e.g., think about) the updated dataset, the patient position and the desired patient endpoint to generate an updated regimen for the co-therapy (e.g., 50mg of drug X and 50mg of drug Y); and in the negative: update the dataset relating to the patient based on the additional patient-related information (e.g., add/update data).
Furthermore, the above limitations and the limitation directed to administering the co-therapy to the patient according to the regimen including administering the non-pharmacological therapy(ies) constitute “certain methods of organizing human activity” because they relate to managing relationships/interactions between people (e.g., medical professionals and patients).  
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 4, 17, 18, 21, 30, 31, and 33 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-In relation to claim 4, this claim calls for determining patient data based on received sensor data which again can be practically performed in the human mind with pen and paper at such high level of generality (“mental processes”).
-In relation to claims 17 and 30, these claims call for mapping patient-reported outcomes onto a predefined scale to create mapped-patient-reported outcomes which again can be practically performed in the human mind with pen and paper at such high level of generality (“mental processes”).
-In relation to claims 18 and 31, these claims call for applying a weighting factors to the patient-related measurements which again can be practically performed in the human mind with pen and paper at such high level of generality (“mental processes”).
-In relation to claim 21, this claim calls for a number of treatment cycles that include certain steps including, inter alia, identifying the patient position relative to the endpoint, generating or modifying a dataset related to the patient based on one or more patient-related measurements, and processing the dataset, the patient position and the desired endpoint to produce a regimen for the co-therapy all of which can be practically performed in the human mind with pen and paper at such high level of generality (“mental processes”).
-In relation to claim 33, this claim calls for generating a prescription, instructing the patient to follow the co-therapy regimen, or controlling a drug administration device which further define the at least one abstract idea (mental processes regarding the generating and certain methods of organizing human activities regarding the instructing and controlling).
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method for treating a patient suffering from a disease or condition, the method comprising the steps of: 
a) selecting a co-therapy suitable to treat the disease or condition; 
b) establishing a desired patient endpoint; 
c) identifying the patient position relative to the desired patient endpoint; 
d) generating or modifying a dataset relating to the patient, based on one or more patient-related measurements; 
e) processing the dataset, the patient position and the desired patient endpoint to produce a regimen for the co-therapy; 
f) receiving additional patient-related information (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
g) calculating whether an elapsed time associated with the additional patient-related information exceeds a threshold value relating to a timeframe for the patient to respond to the co- therapy; 
in the affirmative: 
h) updating the dataset relating to the patient based on the additional patient-related information; 
i) processing the updated dataset, the patient position and the desired patient endpoint to generate an updated regimen for the co-therapy; and 
in the negative: 
j) updating the dataset relating to the patient based on the additional patient-related information; and 
the method further comprising: 
k) administering the co-therapy to the patient according to the regimen, wherein the disease or condition is selected from the group consisting of pre-diabetes; diabetes; obesity; polycystic ovary syndrome; osteoporosis; thyroid disease; hair loss; hormone replacement therapy; and endocrine dysfunctions, including growth hormone deficiency and hypothyroidism; wherein the co-therapy comprises a pharmacological therapy and one or more non-pharmacological therapies (mere field of use limitation as noted below, see MPEP § 2106.05(h)), and wherein a patient electronic device (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) administers the one or more non-pharmacological therapies.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of receiving the additional patient-related information, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitations specifying the various different types of diseases/conditions/co-therapies, the Examiner submits that these additional limitations do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Regarding the additional limitations of the patient electronic device, the Examiner submits that this limitation amounts to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).

For these reasons, representative independent claim 20 and analogous independent claims 34 and 36 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 20 and analogous independent claims 34 and 36 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 4: This claim calls for receiving sensor data which amounts to adding insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Claims 5-7: These claims recite various types of sensors and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 22 and 23: These claims recite how the system is configured to process the patient position and endpoint to generate the regimen using a rules-based system or a machine learning algorithm and thus amount to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Claims 11, 24, and 32: These claims recite different types of therapies and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 14 and 27: These claims recite specific patient endpoints and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 15 and 28: These claims recite specific patient-related measurements and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 16 and 29: These claims recite specific patient-centered outcomes and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 17 and 30: These claims recite how the stored patient data are based in part on mapped patient-reported outcomes and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 21: This claim recites how the method includes a plurality of cycles including, inter alia, receiving additional patient-related information which amounts to adding insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Claim 33 calls for transmitting the updated regimen to a patient/clinician device which amounts to adding insignificant extra-solution activity (transmitting data) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 20 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations specifying the various different types of diseases/conditions/co-therapies, the Examiner submits that these additional limitations do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Regarding the additional limitations of the patient electronic device, the Examiner submits that this limitation amounts to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to receiving the additional patient-related information which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea as noted above, the Examiner has reevaluated such limitations and determined such limitation to not be unconventional as it merely consists of receiving/transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 4-7, 11, 14-18, 20-24, and 27-34, and 36 are ineligible under 35 USC §101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 7, 14-16, 20, 21, 23, 27-29, 32-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Int’l Pub. No. WO 2019/008571 to Ilan et al. (“Ilan”) in view of U.S. Patent App. Pub. No. 2012/0108984 to Bennett et al. (“Bennett”) and U.S. Patent App. Pub. No. 2010/0235195 to Firminger et al. (“Firminger”):
Regarding claim 20, Ilan discloses a method of treating a patient suffering from a disease or condition (system 100 in Figure 1 provides a treatment regimen to treat a disease/condition per page 45, line 28 through page 46, line 3 and page 48, lines 19-32, where the treatment regimen can be for a combination of drugs (co-therapy) per page 47, lines 14-17)), the method comprising the steps of: 
a) selecting a co-therapy suitable to treat the disease or condition (page 48, line 29 discloses a drug/disease specific regimen; such regimen thus includes a co-therapy (drug combination as disclosed at page 47, lines 14-17 as noted above) to treat the disease/condition); 
b) establishing a desired patient endpoint (alleviation of disease, improvement of organ functioning, etc. per page 48, line 31 through page 49, line 6; for example, a target blood pressure per page 49, line 1 and page 52, line 11); 
c) identifying the patient position relative to the desired patient endpoint (page 52, lines 12-15 discusses receiving a blood pressure reading (a patient position)); 
d) generating or modifying a dataset relating to the patient, based on one or more patient-related measurements (page 48, lines 22-27 discuss obtaining sensor and other subject-related/personal measurements such as weight, dimensions, gender, etc.; because the invention is computer-implemented per Figure 1, then the various data/measurements are stored in memory or storage; for instance, see page 56, lines 6-23); 
e) processing the dataset, the patient position and the desired patient endpoint to produce a regimen for the co-therapy (steps 302-306 in Figure 3; page 10, line 15 through page 11, line 3; and page 48, line 22 through page 49, line 8 discuss determining an initial output treatment regimen based on the dataset of subject-related/personal measurements, the patient position (e.g., blood pressure reading), and patient endpoint (e.g., physiological target such as target blood pressure));
f) receiving additional patient-related information (steps 310-312 in Figure 3; page 10, lines 21-23; and page 49, lines 8-10 disclose receiving updated weight or other patient information/measurements/parameters); 
g) calculating whether ... the additional patient-related information exceeds a threshold value (page 52, lines 3-6 discuss determining if the additional information/measurement is greater than a percentage/threshold)...; 
in the affirmative: 
h) updating the dataset relating to the patient based on the additional patient-related information (as the patient-related information/measurements/parameters is/are stored as noted above in relation to claim 1, then the dataset is updated based on the updated weight or other patient information); 
i) processing the updated dataset, the patient position and the desired patient endpoint to generate an updated regimen for the co-therapy (page 52, lines 3-6 notes that the machine learning (which generates treatment regimens per page 15, lines 1-4) is updated based upon changes in the measured information; in this regard, step 314 in Figure 3; page 10, lines 21-23; page 49, lines 10-13; and page 52, line 7 through page 53, line 7 discuss determining an updated regimen based on the updated parameters/information/dataset, the “patient position” (e.g., blood pressure), and the physiological target (patient endpoint) in a continuous, closed loop manner to move the patient towards the target); and, 
in the negative: 
j) updating the dataset relating to the patient based on the additional patient-related information (as the patient-related information/measurements/parameters is/are stored as noted above in relation to claim 1, then the dataset is updated based on the updated weight or other patient information); and
the method further comprising:
k) administering the co-therapy to the patient according to the regimen (page 45, lines 18-21 notes that the combination of drugs (co-therapy) is administered);
wherein the disease or condition is selected from the group consisting of pre-diabetes; diabetes (page 14, line 8); obesity (page 15, line 33); polycystic ovary syndrome; osteoporosis; thyroid disease (page 26, line 3); hair loss; hormone replacement therapy; and endocrine dysfunctions (page 36, line 7), including growth hormone deficiency and hypothyroidism. wherein the co-therapy comprises a pharmacological therapy (page 9, lines 16-17 discloses a combination of drugs) and ...
While Ilan discloses calculating whether the additional patient-related information exceeds a threshold value as noted above, Ilan appears to be silent regarding specifically calculating whether an elapsed time associated with the additional patient-related information exceeds a threshold value relating to a timeframe for the patient to respond to the co-therapy.
Nevertheless, Bennett teaches ([0048]) that it was known in the healthcare informatics art to determine whether a monitored physiological parameter of a patient indicates that a patient condition has been stagnant for a particular time range (e.g., past day, week) and then updating a therapy regimen for the patient in the affirmative to improve the patient condition.  In the case of a particular time range (“timeframe”) of the past day, an “elapsed time” associated with the monitored physiological parameter is the time from the beginning of the past day to the time of the current physiological parameter measurement and the threshold can be some time just before the end of the past day.  Accordingly, when a “final” physiological measurement is taken at the end of the past day, then the threshold has been exceeded and the therapy regimen is updated.  As the particular time period (“timeframe”) is being monitored to see whether the patient condition has changed or is stagnant, then the particular time period (“timeframe”) is “for the patient to respond” to the therapy regimen.  This arrangement advantageously adjusts/updates the therapy regimen in a manner that is more likely to help improve the patient condition leading to improved outcomes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have updated the dataset and generated the updated regimen in response to calculating that an elapsed time associated with the additional patient-related information exceeds a threshold value relating to a timeframe for the patient to respond to the co-therapy in the system of Ilan as taught by Bennett to advantageously adjust/update the therapy regimen in a manner that is more likely to help improve the patient condition leading to improved outcomes and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Furthermore, the Ilan/Bennett combination discloses a patient electronic device (page 21, lines 10-16) but does not appear to disclose the co-therapy to also include one or more non-pharmacological therapies, and wherein the patient electronic device administers the one or more non-pharmacological therapies.
Nevertheless, Firminger teaches ([0071]-[0072]) that it was known in the healthcare informatics art to administer a co-therapy in the form of a drug/pharmacological therapy and one or more non-pharmacological therapies (e.g., playing music/videotapes, etc.) that are administered by a user/patient device 102 (e.g., a mobile computing device, tablet, desktop computer, etc. per [0040]) which advantageously increases the likelihood of improved patient outcomes in relation to particular medical conditions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the co-therapy to also include one or more non-pharmacological therapies administered by the patient electronic device in the system of the Ilan/Bennett combination as taught by Firminger to advantageously increase the likelihood of improved patient outcomes in relation to particular medical conditions and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 4, the Ilan/Bennett/Firminger combination discloses the method of claim 20, further including:
receiving sensor data gathered by at least one sensor (page 46, lines 20-26 of Ilan discloses sensors which collect data); and 
determining at least one of the one or more patient-related measurements based at least in part on the received sensor data (page 46, lines 20-26 of Ilan disclose determining the user’s weight or other biomarkers from the sensor data).

Regarding claim 5, the Ilan/Bennett/Firminger combination discloses the method of claim 4, further including wherein the at least one sensor is an environmental sensor and/or a physiological sensor (for instance, as weight is physiological data, then the sensors of page 46, lines 20-26 of Ilan are physiological sensors; also, page 11, lines 2-3 of Ilan notes that the sensors can receive physiological parameters).

Regarding claim 7, the Ilan/Bennett/Firminger combination discloses the method of claim 5, further including wherein the physiological sensor is a biological or end-point based biomarker sensor (page 46, lines 20-26 of Ilan discloses that the sensors can be biomarker sensors; also, as the sensors can measure for instance user weight and other physiological parameters, then they are “biological” sensors).

Regarding claims 14 and 27, the Ilan/Bennett/Firminger combination discloses the method of claim 20, further including wherein the desired patient endpoint is amelioration of the disease or condition, amelioration of the symptoms associated with the disease or condition, amelioration of the side-effects of a pharmacological therapy, and/or amelioration of the side-effects of a non-pharmacological therapy (page 48, line 30 through page 49, line 6 of Ilan disclose amelioration of various diseases/conditions).

Regarding claims 15 and 28, the Ilan/Bennett/Firminger combination discloses the method of claim 20, further including wherein the one or more patient-related measurements includes: a) one or more physiological measurements; b) one or more patient-centred outcomes; c) one or more environmental measurements; and/or, d) one or more behavioural factor measurements (page 11, lines 2-3 of Ilan notes that the sensors receive physiological parameters such as, for instance, weight per page 46, lines 20-26; also page 43, lines 14-16 discloses collecting environmental input from users; also, page 22, lines 22-25 discusses how the user can update the machine with inputs indicative of progress towards the target goal (“patient-centred outcomes”)).

Regarding claim 16, the Ilan/Bennett/Firminger combination discloses the method of claim 20, further including wherein the one or more patient-centred outcomes includes one or more patient-reported outcomes (page 22, lines 22-25 of Ilan discusses how the user can update the machine with inputs indicative of progress towards the target goal; such progress inputs are “patient-reported outcomes”).

Regarding claim 21, the Ilan/Bennett/Firminger combination discloses the method of claim 20, further including wherein the method comprises a plurality of treatment cycles, wherein the treatment cycle comprises steps (c) to (g) (page 49, lines 14-24 and page 52, line 8 through page 52, line 7 disclose how the system continuously receives new patient data/measurements and determines updated regimens for administration to the patient; this process includes steps (c) to (g) as discussed in relation to claim 20).

Regarding claim 23, the Ilan/Bennett/Firminger combination discloses the method of claim 20, further including wherein in (e), the dataset, the patient position and the desired patient endpoint are processed using a machine learning algorithm to produce the regimen for the co-therapy (page 10, lines 16-18 of Ilan discloses using a machine learning algorithm to generate the regimen).

Regarding claim 29, the Ilan/Bennett/Firminger combination discloses the method of claim 28, further including wherein the one or more patient-centred outcomes includes one or more patient-reported outcomes (page 22, lines 22-25 of Ilan discusses how the user can update the machine with inputs indicative of progress towards the target goal; such progress inputs are “patient-reported outcomes”).

Regarding claim 32, the Ilan/Bennett/Firminger combination discloses the method of claim 20, further including wherein the co-therapy regimen for a patient suffering from a disease or condition comprises a personalized co-therapy regimen for the patient (page 10, lines 17-18 of Ilan discuss determining a subject-specific administration regimen of a drug/medical treatment which is a co-therapy/combination of drugs per page 47, line 17).

Regarding claim 33, the Ilan/Bennett/Firminger combination discloses the method of claim 20, further including wherein transmitting the updated regimen to at least one of a patient electronic device or a clinician data processing device (page 49, lines 11-12 note how the updated regimen is provided to the participant/patient which is to their mobile device per page 21, lines 10-16) comprises transmitting the updated regimen to the patient electronic device for one or more of: 
generating a prescription for the patient based on the co-therapy regimen; 
instructing the patient to follow the co-therapy regimen (page 28, lines 6-10 of Ilan discusses instructions regarding dose/time/mode of drug combination administration); or 
controlling a drug administration device to cause at least one drug associated with the co-therapy regimen to be administered to the patient.

Regarding claim 34, Ilan discloses a method of treating a patient suffering from a disease or condition (system 100 in Figure 1 provides a treatment regimen to treat a disease/condition per page 45, line 28 through page 46, line 3 and page 48, lines 19-32, where the treatment regimen can be for a combination of drugs (co-therapy) per page 47, lines 14-17)), the method comprising the steps of: 
a) selecting a co-therapy suitable to treat the disease or condition (page 48, line 29 discloses a drug/disease specific regimen; such regimen thus includes a co-therapy (drug combination as disclosed at page 47, lines 14-17 as noted above) to treat the disease/condition); 
b) establishing a desired patient endpoint (alleviation of disease, improvement of organ functioning, etc. per page 48, line 31 through page 49, line 6; for example, a target blood pressure per page 49, line 1 and page 52, line 11); 
c) identifying the patient position relative to the desired patient endpoint (page 52, lines 12-15 discusses receiving a blood pressure reading (a patient position)); 
d) generating or modifying a dataset relating to the patient, based on one or more patient-related measurements (page 48, lines 22-27 discuss obtaining sensor and other subject-related/personal measurements such as weight, dimensions, gender, etc.; because the invention is computer-implemented per Figure 1, then the various data/measurements are stored in memory or storage; for instance, see page 56, lines 6-23); 
e) processing the dataset, the patient position and the desired patient endpoint to produce a regimen for the co-therapy (steps 302-306 in Figure 3; page 10, line 15 through page 11, line 3; and page 48, line 22 through page 49, line 8 discuss determining an initial output treatment regimen based on the dataset of subject-related/personal measurements, the patient position (e.g., blood pressure reading), and patient endpoint (e.g., physiological target such as target blood pressure));
f) receiving additional patient-related information (steps 310-312 in Figure 3; page 10, lines 21-23; and page 49, lines 8-10 disclose receiving updated weight or other patient information/measurements/parameters); 
g) calculating whether ... the additional patient-related information exceeds a threshold value (page 52, lines 3-6 discuss determining if the additional information/measurement is greater than a percentage/threshold)...; 
in the affirmative: 
h) updating the dataset relating to the patient based on the additional patient-related information (as the patient-related information/measurements/parameters is/are stored as noted above in relation to claim 1, then the dataset is updated based on the updated weight or other patient information); 
i) processing the updated dataset, the patient position and the desired patient endpoint to generate an updated regimen for the co-therapy (page 52, lines 3-6 notes that the machine learning (which generates treatment regimens per page 15, lines 1-4) is updated based upon changes in the measured information; in this regard, step 314 in Figure 3; page 10, lines 21-23; page 49, lines 10-13; and page 52, line 7 through page 53, line 7 discuss determining an updated regimen based on the updated parameters/information/dataset, the “patient position” (e.g., blood pressure), and the physiological target (patient endpoint) in a continuous, closed loop manner to move the patient towards the target); and, 
in the negative: 
j) updating the dataset relating to the patient based on the additional patient-related information (as the patient-related information/measurements/parameters is/are stored as noted above in relation to claim 1, then the dataset is updated based on the updated weight or other patient information); and
the method further comprising:
k) administering the co-therapy to the patient according to the regimen (page 45, lines 18-21 notes that the combination of drugs (co-therapy) is administered);
wherein the disease or condition is selected from the group consisting of neurodegeneration diseases, including Mild Cognitive Impairment (MCI), Alzheimer's disease (page 27, line 27) and Parkinson's disease; attention deficit hyperactivity disorder (ADHD); pain, including chronic pain syndromes; depression; eating disorders; epilepsy; fibromyalgia; Huntington's disease (page 27, line 27); multiple sclerosis (page 25, line 12 and page 26, lines 2-4); fatigue states, including chronic fatigue syndrome (page 25, line 15); insomnia; narcolepsy; irritable bowel syndrome (IBS); headache, including migraine, cluster headache, and tension-type headache; addiction, including drug addiction, including opiate dependency, cocaine, alcohol, or nicotine addiction and chronic usage thereof; psychiatric disorders, such as psychosis, anxiety and depression; neurodevelopmental delay (NDD) disorders, including Autistic Spectrum Disorder (ASD), Smith Magenis Syndrome and ADHD; parasomnias, including REM and NREM parasomnias and nightmare disorders; sleep movement disorders, such as restless legs syndrome and periodic limb movement disorder, circadian rhythm disorders (including such disorders brought on by shift work and/or jet lag); bipolar disorder; and chorea and tic disorders; wherein the co-therapy comprises a pharmacological therapy (page 9, lines 16-17 discloses a combination of drugs) and ...
While Ilan discloses calculating whether the additional patient-related information exceeds a threshold value as noted above, Ilan appears to be silent regarding specifically calculating whether an elapsed time associated with the additional patient-related information exceeds a threshold value relating to a timeframe for the patient to respond to the co-therapy.
Nevertheless, Bennett teaches ([0048]) that it was known in the healthcare informatics art to determine whether a monitored physiological parameter of a patient indicates that a patient condition has been stagnant for a particular time range (e.g., past day, week) and then updating a therapy regimen for the patient in the affirmative to improve the patient condition.  In the case of a particular time range (“timeframe”) of the past day, an “elapsed time” associated with the monitored physiological parameter is the time from the beginning of the past day to the time of the current physiological parameter measurement and the threshold can be some time just before the end of the past day.  Accordingly, when a “final” physiological measurement is taken at the end of the past day, then the threshold has been exceeded and the therapy regimen is updated.  As the particular time period (“timeframe”) is being monitored to see whether the patient condition has changed or is stagnant, then the particular time period (“timeframe”) is “for the patient to respond” to the therapy regimen.  This arrangement advantageously adjusts/updates the therapy regimen in a manner that is more likely to help improve the patient condition leading to improved outcomes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have updated the dataset and generated the updated regimen in response to calculating that an elapsed time associated with the additional patient-related information exceeds a threshold value relating to a timeframe for the patient to respond to the co-therapy in the system of Ilan as taught by Bennett to advantageously adjust/update the therapy regimen in a manner that is more likely to help improve the patient condition leading to improved outcomes and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Furthermore, the Ilan/Bennett combination discloses a patient electronic device (page 21, lines 10-16) but does not appear to disclose the co-therapy to also include one or more non-pharmacological therapies, and wherein the patient electronic device administers the one or more non-pharmacological therapies.
Nevertheless, Firminger teaches ([0071]-[0072]) that it was known in the healthcare informatics art to administer a co-therapy in the form of a drug/pharmacological therapy and one or more non-pharmacological therapies (e.g., playing music/videotapes, etc.) that are administered by a user/patient device 102 (e.g., a mobile computing device, tablet, desktop computer, etc. per [0040]) which advantageously increases the likelihood of improved patient outcomes in relation to particular medical conditions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the co-therapy to also include one or more non-pharmacological therapies administered by the patient electronic device in the system of the Ilan/Bennett combination as taught by Firminger to advantageously increase the likelihood of improved patient outcomes in relation to particular medical conditions and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).


Regarding claim 36, Ilan discloses a method of treating a patient suffering from a disease or condition (system 100 in Figure 1 provides a treatment regimen to treat a disease/condition per page 45, line 28 through page 46, line 3 and page 48, lines 19-32, where the treatment regimen can be for a combination of drugs (co-therapy) per page 47, lines 14-17)), the method comprising the steps of: 
a) selecting a co-therapy suitable to treat the disease or condition (page 48, line 29 discloses a drug/disease specific regimen; such regimen thus includes a co-therapy (drug combination as disclosed at page 47, lines 14-17 as noted above) to treat the disease/condition); 
b) establishing a desired patient endpoint (alleviation of disease, improvement of organ functioning, etc. per page 48, line 31 through page 49, line 6; for example, a target blood pressure per page 49, line 1 and page 52, line 11); 
c) identifying the patient position relative to the desired patient endpoint (page 52, lines 12-15 discusses receiving a blood pressure reading (a patient position)); 
d) generating or modifying a dataset relating to the patient, based on one or more patient-related measurements (page 48, lines 22-27 discuss obtaining sensor and other subject-related/personal measurements such as weight, dimensions, gender, etc.; because the invention is computer-implemented per Figure 1, then the various data/measurements are stored in memory or storage; for instance, see page 56, lines 6-23); 
e) processing the dataset, the patient position and the desired patient endpoint to produce a regimen for the co-therapy (steps 302-306 in Figure 3; page 10, line 15 through page 11, line 3; and page 48, line 22 through page 49, line 8 discuss determining an initial output treatment regimen based on the dataset of subject-related/personal measurements, the patient position (e.g., blood pressure reading), and patient endpoint (e.g., physiological target such as target blood pressure));
f) receiving additional patient-related information (steps 310-312 in Figure 3; page 10, lines 21-23; and page 49, lines 8-10 disclose receiving updated weight or other patient information/measurements/parameters); 
g) calculating whether ... the additional patient-related information exceeds a threshold value (page 52, lines 3-6 discuss determining if the additional information/measurement is greater than a percentage/threshold)...; 
in the affirmative: 
h) updating the dataset relating to the patient based on the additional patient-related information (as the patient-related information/measurements/parameters is/are stored as noted above in relation to claim 1, then the dataset is updated based on the updated weight or other patient information); 
i) processing the updated dataset, the patient position and the desired patient endpoint to generate an updated regimen for the co-therapy (page 52, lines 3-6 notes that the machine learning (which generates treatment regimens per page 15, lines 1-4) is updated based upon changes in the measured information; in this regard, step 314 in Figure 3; page 10, lines 21-23; page 49, lines 10-13; and page 52, line 7 through page 53, line 7 discuss determining an updated regimen based on the updated parameters/information/dataset, the “patient position” (e.g., blood pressure), and the physiological target (patient endpoint) in a continuous, closed loop manner to move the patient towards the target); and, 
in the negative: 
j) updating the dataset relating to the patient based on the additional patient-related information (as the patient-related information/measurements/parameters is/are stored as noted above in relation to claim 1, then the dataset is updated based on the updated weight or other patient information); and
the method further comprising:
k) administering the co-therapy to the patient according to the regimen (page 45, lines 18-21 notes that the combination of drugs (co-therapy) is administered);
wherein the disease or condition is selected from the group consisting of cardiovascular disease (page 33, line 26 discloses heart disease); atrial fibrillation (page 33, lines 27-28 disclose atrial fibrillation); chronic kidney disease; hypotension; hypertension (page 25, line 4 discloses hypertension); and postural orthostatic tachycardia syndrome; wherein the co-therapy comprises a pharmacological therapy (page 9, lines 16-17 discloses a combination of drugs) and ...
While Ilan discloses calculating whether the additional patient-related information exceeds a threshold value as noted above, Ilan appears to be silent regarding specifically calculating whether an elapsed time associated with the additional patient-related information exceeds a threshold value relating to a timeframe for the patient to respond to the co-therapy.
Nevertheless, Bennett teaches ([0048]) that it was known in the healthcare informatics art to determine whether a monitored physiological parameter of a patient indicates that a patient condition has been stagnant for a particular time range (e.g., past day, week) and then updating a therapy regimen for the patient in the affirmative to improve the patient condition.  In the case of a particular time range (“timeframe”) of the past day, an “elapsed time” associated with the monitored physiological parameter is the time from the beginning of the past day to the time of the current physiological parameter measurement and the threshold can be some time just before the end of the past day.  Accordingly, when a “final” physiological measurement is taken at the end of the past day, then the threshold has been exceeded and the therapy regimen is updated.  As the particular time period (“timeframe”) is being monitored to see whether the patient condition has changed or is stagnant, then the particular time period (“timeframe”) is “for the patient to respond” to the therapy regimen.  This arrangement advantageously adjusts/updates the therapy regimen in a manner that is more likely to help improve the patient condition leading to improved outcomes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have updated the dataset and generated the updated regimen in response to calculating that an elapsed time associated with the additional patient-related information exceeds a threshold value relating to a timeframe for the patient to respond to the co-therapy in the system of Ilan as taught by Bennett to advantageously adjust/update the therapy regimen in a manner that is more likely to help improve the patient condition leading to improved outcomes and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Furthermore, the Ilan/Bennett combination discloses a patient electronic device (page 21, lines 10-16) but does not appear to disclose the co-therapy to also include one or more non-pharmacological therapies, and wherein the patient electronic device administers the one or more non-pharmacological therapies.
Nevertheless, Firminger teaches ([0071]-[0072]) that it was known in the healthcare informatics art to administer a co-therapy in the form of a drug/pharmacological therapy and one or more non-pharmacological therapies (e.g., playing music/videotapes, etc.) that are administered by a user/patient device 102 (e.g., a mobile computing device, tablet, desktop computer, etc. per [0040]) which advantageously increases the likelihood of improved patient outcomes in relation to particular medical conditions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the co-therapy to also include one or more non-pharmacological therapies administered by the patient electronic device in the system of the Ilan/Bennett combination as taught by Firminger to advantageously increase the likelihood of improved patient outcomes in relation to particular medical conditions and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Int’l Pub. No. WO 2019/008571 to Ilan et al. (“Ilan”) in view of U.S. Patent App. Pub. No. 2012/0108984 to Bennett et al. (“Bennett”) and U.S. Patent App. Pub. No. 2010/0235195 to Firminger et al. (“Firminger”) as applied to claim 5 above, and further in view of U.S. Patent No. 10,231,664 to Ganesh (“Ganesh”):
Regarding claim 6, the Ilan/Bennett/Firminger combination discloses the method of claim 5, and discloses collecting environmental input from users per page 43, lines 14-16 of Ilan, but appears to be silent regarding wherein the environmental sensor is any combination of a light sensor, a temperature sensor, an acoustic sensor, an accelerometer, an air pressure sensor, an airborne particulate sensor, a global positioning sensor, a humidity sensor, an electric field sensor, a magnetic field sensor, a moisture sensor, an air quality sensor, a sensor capable of detecting proximity to a WiFi transmitter and/or a cellular network base station, and a Geiger counter.
Nevertheless, Ganesh teaches that it was known in the healthcare informatics art to delivery therapy to a patient based on data from environmental sensors (claim 1) that include accelerometers, temperature sensors, humidity sensors, etc. (page 4, line 61 through page 5, line 6) for purposes of personalizing the therapy to the patient based on environmental conditions thereby improving patient health.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one sensor of the Ilan/Bennett/Firminger to include an environmental sensor including an accelerometer, temperature sensor, humidity sensor, etc. as taught by Ganesh for purposes of personalizing the therapy to the patient based on environmental conditions thereby improving patient health and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 17 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Int’l Pub. No. WO 2019/008571 to Ilan et al. (“Ilan”) in view of U.S. Patent App. Pub. No. 2012/0108984 to Bennett et al. (“Bennett”) and U.S. Patent App. Pub. No. 2010/0235195 to Firminger et al. (“Firminger”) as respectively applied to claims 16 and 29 above, and further in view U.S. Patent App. Pub. No. 2010/0073170 to Siejko et al. (“Siejko”):
Regarding claim 17, the Ilan/Bennett/Firminger combination discloses the method of claim 16, but appears to be silent regarding mapping the one or more patient-reported outcomes onto a predefined scale to create mapped patient-reported outcomes, and wherein the one or more patient data stored in the dataset are based at least in part on the mapped patient-reported outcomes.
Nevertheless, Siejko teaches ([0004], [0034]-[0035] and Figure 8) that it was known in the healthcare informatics art to map physiological information about a patient from questionnaires and the like to different fuzzy logic membership categories (predefined scale)(whereby the mapped physiological information from questionnaires is “mapped patient-reported outcomes”) for use in detecting worsening situations and modifying treatment options to reduce the frequency or length of hospitalization, improve quality of life, and reduce health care cost.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mapped the one or more patient-reported outcomes onto a predefined scale to create mapped patient-reported outcomes in the system of the Ilan/Bennett/Firminger combination as taught by Siejko for use in detecting worsening situations and modifying treatment options to reduce the frequency or length of hospitalization, improve quality of life, and reduce health care cost and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  As the patient-reported outcomes of the Ilan/Bennett/Firminger combination are already stored in the patient dataset as noted in relation to claim 1 (e.g., because the invention of Ilan is computer-implemented), then the patient data in the dataset is based in part on the mapped patient-reported outcomes per the combination with Siejko). 

	Claim 30 is rejected in view of the Ilan/Bennett/Firminger/Siejko combination as discussed above in relation to claim 17.

Claims 18 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Int’l Pub. No. WO 2019/008571 to Ilan et al. (“Ilan”) in view of U.S. Patent App. Pub. No. 2012/0108984 to Bennett et al. (“Bennett”) and U.S. Patent App. Pub. No. 2010/0235195 to Firminger et al. (“Firminger”)  as applied to claim 20 above, and further in view U.S. Patent App. Pub. No. 2016/0224760 to Peták et al. (“Peták”):
Regarding claim 18, Ilan/Bennett/Firminger combination discloses the method of claim 20, but appears to be silent regarding applying a weighting factor to each of the patient-related measurements in order to generate the patient data.
Nevertheless, Peták teaches ([0047] and [0237]) that it was known in the healthcare informatics art to utilize patient health parameters to develop a personalized prevention plan for the patient, where the health parameters are weighted to consider biological relevance and frequency of the parameters, thereby resulting in prevention plans with increased accuracy to improve patient health.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied a weighting factor to each of the patient-related measurements in order to generate the patient data in the system of Ilan/Bennett/Firminger combination as taught by Peták to consider biological relevance and frequency of the parameters, thereby resulting in prevention plans with increased accuracy to improve patient health and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Claim 31 is rejected in view of the Ilan/Bennett/Firminger/Peták combination as discussed above in relation to claim 18.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Int’l Pub. No. WO 2019/008571 to Ilan et al. (“Ilan”) in view of U.S. Patent App. Pub. No. 2012/0108984 to Bennett et al. (“Bennett”) and U.S. Patent App. Pub. No. 2010/0235195 to Firminger et al. (“Firminger”) as applied to claim 20 above, and further in view of U.S. Patent App. Pub. No. 2008/0288023 to John (“John”):
Regarding claim 22, the Ilan/Bennett/Firminger combination discloses the method of claim 20, but appears to be silent regarding wherein in (e), the dataset, the patient position and the desired patient endpoint are processed using a rule-based system to produce the regimen for the co-therapy.
Nevertheless, John teaches ([0108]) that it was known in the healthcare informatics art to utilize rules of a patient state algorithm to determine adjustments to a treatment/regimen for the patient which would advantageously provide specific changes to make to the treatment/regimen based on previously configured rules/relationships between sensed patient data and particular treatment adjustments.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system of the Ilan/Bennett/Firminger combination to have processed the dataset, the patient position and the desired patient endpoint using a rule-based system to produce the regimen for the co-therapy as taught by John to advantageously provide specific changes to make to the treatment/regimen based on previously configured rules/relationships between sensed patient data and particular treatment adjustments and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Int’l Pub. No. WO 2019/008571 to Ilan et al. (“Ilan”) in view of U.S. Patent App. Pub. No. 2012/0108984 to Bennett et al. (“Bennett”) and U.S. Patent App. Pub. No. 2010/0235195 to Firminger et al. (“Firminger”) as respectively applied to claims 34 and 20 above, and further in view of Int’. Pub. No. WO 2017/214630 to Lee et al. (“Lee”):
	Regarding claim 24, the Ilan/Bennett/Firminger combination discloses the method of claim 20, and further discloses how the one or more non-pharmacological therapies includes behavior-management techniques ([0072] of Firminger as noted above) but appears to be silent regarding such techniques specifically including cognitive behavioral therapy.
Nevertheless, Lee teaches (page 1, lines 10-16) that it was known in the healthcare informatics art to utilize cognitive behavioral therapy to treat medical conditions such as multiple sclerosis, hypertension, etc. because it has been shown that CBT is an effective technique for mitigating or resolving such medical conditions.  Furthermore, Ilan already discloses (page 25, line 12 and page 26, lines 2-4) that the system is for treating medical conditions such as MS and hypertension.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the one or more non-pharmacological therapies of the system of the Ilan/Bennett/Firminger combination to include CBT as taught by Lee because it has been shown that CBT is an effective technique for mitigating or resolving various types of medical conditions and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Claim 11 is rejected in view of the Ilan/Bennett/Firminger/Lee combination as discussed above in relation to claim 24.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Int’l Pub. No. WO 2019/008571 to Ilan et al. (“Ilan”) in view of U.S. Patent App. Pub. No. 2012/0108984 to Bennett et al. (“Bennett”) and U.S. Patent App. Pub. No. 2010/0235195 to Firminger et al. (“Firminger”) as applied to claim 20, and further in view of Int’l Pub. No. WO 2012/089318 to Galley et al. (“Galley”):
Regarding claim 26, the Ilan/Bennett/Firminger combination discloses the method of claim 20 and discloses the condition can be diabetes (page 22, line 28 of Ilan) but appears to be silent regarding wherein: 
a) the disease or condition is diabetes and the co-therapy comprises metformin and cognitive behavioural therapy; 
b) the disease or condition is diabetes or obesity and the co-therapy comprises a GLP1-agonist and cognitive behavioural therapy; 
c) the disease or condition is diabetes or obesity and the co-therapy comprises a GLP1-agonist and metformin; 
d) the disease or condition is diabetes or obesity and the co-therapy comprises a GLP1-agonis, metformin and cognitive behavioural therapy.
Nevertheless, Galley teaches that it was known in the healthcare informatics art to treat a diabetic patient with metformin ([0107]) as it is a common anti-diabetic medication and to supplement the treatment with cognitive behavioral therapy ([0089]) to advantageously assist patients having a prior lack of adherence to diabetes treatment protocols thereby resulting in improved patient outcomes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the co-therapy for the diabetes of the Ilan/Bennett/Firminger combination to be metformin and CBT as taught by Galley because metformin is a common anti-diabetic medication, because CBT can advantageously assist patients having a prior lack of adherence to diabetes treatment protocols thereby resulting in improved patient outcomes, and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Int’l Pub. No. WO 2019/008571 to Ilan et al. (“Ilan”) in view of U.S. Patent App. Pub. No. 2012/0108984 to Bennett et al. (“Bennett”) and U.S. Patent App. Pub. No. 2010/0235195 to Firminger et al. (“Firminger”) as applied to claim 34, and further in view of NPL “Next Steps for Patients...” to Baron et al. (“Baron”):
Regarding claim 35, the Ilan/Bennett/Firminger combination discloses the method of claim 34 and discloses the condition can be diabetes, hypertension (page 22, line 28 of Ilan), sleep disorders (page 13, lines 22-25 of Ilan), etc. but appears to be silent regarding wherein: 
the disease or condition is insomnia and the co-therapy comprises melatonin and cognitive behavioural therapy for insomnia (CBTi); or
the disease or condition is opiate dependency and the co-therapy comprises: 
(i) morphine and an α2 agonist; 
(ii) morphine and cognitive behavioural therapy; or, 
(iii) morphine, an α2 agonist and cognitive behavioural therapy.
Nevertheless, Baron teaches (left column on page 331) that it was known in the healthcare informatics art to treat sleep disorders such as insomnia with CBTi and melatonin to address circadian factors among patients having sleep disorders who may have a phase advance or delay component and with suboptimal response who are interested in additional behavioral treatments.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the co-therapy include CBTi and melatonin to treat insomnia in the system of the Ilan/Bennett/Firminger combination as taught by Baron to address circadian factors among patients having sleep disorders who may have a phase advance or delay component and with suboptimal response who are interested in additional behavioral treatments and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Int’l Pub. No. WO 2019/008571 to Ilan et al. (“Ilan”) in view of U.S. Patent App. Pub. No. 2012/0108984 to Bennett et al. (“Bennett”) and U.S. Patent App. Pub. No. 2010/0235195 to Firminger et al. (“Firminger”) as applied to claim 36, and further in view of NPL “Clinical Effectiveness of Non-Drug Treatment for Hypertension: a Meta-Analysis” to Linden et al. (“Linden”) and U.S. Patent App. Pub. No. 2003/0028031 to Xitian (“Xitian”):
Regarding claim 37, the Ilan/Bennett/Firminger combination discloses the method of claim 35, further including wherein the disease or condition is hypertension (page 22, line 28 of Ilan) but appears to be silent regarding and the co-therapy comprises amlodipine and cognitive behavioural therapy.
Nevertheless, Linden teaches (Abstract) that it was known in the healthcare informatics art to administer calcium channel-blockers and CBT to patients with hypertension to provide improved patient outcomes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the co-therapy of the Ilan/Bennett/Firminger combination to include a calcium channel-blocker and CBT as taught by Linden to increase the likelihood of improved patient outcomes and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Furthermore, Xitian teaches ([0002]) that it was known in the healthcare informatics that amlodipine is a common and useful calcium channel-blocker for treating hypertension.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the calcium channel-blocker of the Ilan/Bennett/Firminger/Linden combination to specifically be amlodipine as taught by Xitian because amlodipine is a common and useful calcium channel-blocker for treating hypertension and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686